IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-81,482-01




IN RE JUAN ANTONIO RIVERA, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 2011-CR-7096 IN THE 187TH DISTRICT COURT
FROM BEXAR COUNTY




            Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that although he sent Respondent, the District Clerk of
Bexar County, several letters asking for a page and cost summary of the trial record, Respondent has
not responded to his letters.       
            “A district clerk must provide information to an imprisoned or confined individual or his
agent about the amount it would cost to obtain trial and appellate transcripts so that the individual
may then pay for them and use them to pursue an application for a writ of habeas corpus.”  In re
Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014).  Respondent shall file a response and state
whether Relator has asked for a page and cost summary of the trial record and whether Respondent
has sent him one.  This application for leave to file a writ of mandamus shall be held in abeyance
until Respondent has submitted the appropriate response.  Such response shall be submitted within
30 days of the date of this order.


Filed: June 18, 2014
Do not publish